DETAILED ACTION
This office action is in response to amendments to application 16/705,682, filed on 03/18/2021.
Claims 1-4 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 03/18/2021, have been entered.
Regarding Applicant’s arguments that claims 1-4 are allowable over the prior art, Examiner has fully considered Applicant’s arguments and finds them persuasive. Upon further consideration, Examiner agrees that Iida does not explicitly teach acquiring virtual trajectory information extending along a separate measurement target curved road as recited in claim 1. Examiner further agrees that Iida does not teach generating a map by acquiring second detailed curve information, particularly curve information which is acquired specifically based on travel information of a vehicle traveling on a measurement target curved road which is separate from a reference curved road. The combination of at least transferring reference target curved road constituent points onto a measurement target curved road, acquiring first virtual trajectory curve information, and then further acquiring second detailed curve information by acquiring a plurality of measurement target curved road constituent points arranged at preset intervals from a start point along the measurement 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1:
generate a map by acquiring the second detailed curve information for autonomously controlling an autonomous vehicle.
Authorization for this examiner’s amendment was given in an interview with Daniel Bissing on 05/28/2021.

Allowable Subject Matter
	Claims 1-4 are eligible under 35 U.S.C. 101 and allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Iida (US 20110218724). Iida discloses when determining that a subject 
	Iida, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a map generation system comprising a server configured to transfer a plurality of reference curved road constituent points onto a measurement target curved road as a plurality of virtual constituent points arranged along the measurement target curved road adjacent to a reference curved road. The plurality of reference curved road constituent points is preset in road map information such that the plurality of reference curved road constituent points are arranged along the reference curved road, the reference curved road constituent points being associated with shape information of the reference curved road, and the road map information includes first detailed curve information including the shape information of the reference curved road. The server is further configured to acquire virtual trajectory curvature information, the virtual trajectory curvature information being curvature information of a virtual trajectory extending along the measurement target curved road. The server is further configured to set the virtual trajectory, based on positions of the plurality of virtual constituent points and the shape information of the reference curved road constituent points respectively corresponding to the plurality of virtual constituent points. The server is further configured to acquire second detailed curve information of the measurement target curved road by acquiring a plurality of measurement target curved road constituent points arranged at preset intervals from a start point along the measurement target curved road, and associating the virtual trajectory curvature information with 
	Examiner notes that this claim is eligible under 35 U.S.C. 101 because the generation of a map for autonomously controlling an autonomous vehicle is performed by transferring a plurality of reference curved road constituent points onto a measurement target curved road, further requiring the acquisition and setting of virtual trajectory curvature information particularly based on travel information of a vehicle traveling on the measurement target curved road and the virtual trajectory curvature information. This combination of transferring reference curved road constituent points, which then allows for the acquisition and setting of virtual trajectory curvature information and then the acquisition of second detailed curve information based on actual vehicle travel information of the measurement target curved road, reduces the number of travels of a vehicle on a measurement target curved road required to generate a map and allows that map to be of higher accuracy as compared to work done in the prior art and as is outlined in P. [0048] and [0071] of the instant specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662   

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662